IN THE UNITEI) STATES DIS'I`RICT COURT
FOR THE NORTHERN DISTRIC'I` OF TEXAS
DALLAS DIVISlON

WILLIAM DOUGLAS HAMPTON,
#26034-44,
Petitioner,
vs. No. 3:18~CV-1499~S
WARDEN UNDERWOOD,
Respondent.

\,/\\_/\_/\,¢"\,/\-I

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing afl relevant matters of record in this case, including the Findings, Conciu~
sions, and Reco:nmendation of the United States Magistrate Judge and the objections thereto filed
January 22, 2019, in accordance With 28 U.S.C. § 636(b)(l), the Court is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Concfusions of the Court. For the reasons Stated in the Findings, Concfusions, and

Reeommendation of the United States Magistrate Judge, the motion for injunctive reiief (doc. 21)
is DENIED.
SIGNED this é day of February, 2019.

/M

UNITED STATES DISTRICT JUDGE

 

 

